internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-113980-00 date date legend distributing controlled business state shareholder a shareholder b shareholder c trust d trust e trust f dear this letter is in response to your letter dated date requesting rulings regarding the tax consequences of a proposed transaction you submitted additional information in letters dated september and date the information submitted is summarized below distributing is a state corporation engaged in business distributing is an s_corporation that utilizes the cash_method_of_accounting and has a december taxable_year end distributing is owned by shareholder a by shareholder b and by shareholder c shareholder a holds his shares as trustee of trust d shareholder b holds his shares as trustee of trust e shareholder c holds his shares as trustee of trust f trust d trust e and trust f are grantor trusts controlled is a state corporation wholly owned by distributing controlled is a qualified_subchapter_s_subsidiary qsub the taxpayer has submitted financial information indicating that distributing has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years on the date of the proposed transaction controlled will have assets and employees necessary for the active_conduct of business disputes have arisen between shareholder a and shareholder b that are negatively impacting business to eliminate these disputes the taxpayers propose that shareholder b will surrender to distributing all of his distributing stock in exchange for all the stock of controlled the taxpayers have made the following representations about the proposed transaction a b c d e f the fair_market_value of the controlled stock received by shareholder b will be approximately equal to the fair_market_value of the distributing stock surrendered by shareholder b in the exchange no part of the consideration distributed by distributing will be received by shareholder b as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of controlled stock is being carried out for the following corporate business purposes to resolve shareholder conflict to accommodate different goals or business techniques of each shareholder and to maximize profit potential the transaction is motivated in whole or substantial part by these corporate business purposes there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of their stock in either distributing or controlled after the transaction g h i j k l m there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention for distributing or controlled to liquidate to merge with any other corporation or to sell or otherwise dispose_of the assets of any corporation after the transaction except in the ordinary course of business controlled will not assume any liabilities in the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock no parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code payments made in all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length distributing is an s_corporation controlled is a qualified_subchapter_s_subsidiary controlled will elect to be an s_corporation on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and the representations set forth above we rule as follows distributing will recognize no gain_or_loss upon the distribution of all the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders upon the receipt of the controlled stock by shareholder b or the retention of distributing stock by shareholder a and shareholder c sec_355 the basis of the stock of controlled in the hands of shareholder b will be the same as the aggregate basis of the distributing stock surrendered in exchange therefor sec_358 the transaction will have no effect on shareholder a or shareholder c’s bases in their distributing stock the holding_period of controlled stock received by shareholder b will include the holding_period of distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the exchange sec_1223 the transaction will have no effect on the holding_period in the distributing stock held by shareholder a and shareholder c the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and such information is therefore subject_to verification on examination except as expressly provided herein we express no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers on whose behalf it was requested sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by theresa abell acting senior technician reviewer branch
